           Case: 20-1301 Document:
Case 2:17-cr-20716-DML-DRG ECF No.32-1   Filed: 10/27/2020
                                   212, PageID.1656           Page: 1 Page 1 of 3 (1 of 3)
                                                      Filed 10/27/20




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE              Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988            www.ca6.uscourts.gov




                                                Filed: October 27, 2020




Kelwin Dwayne Edwards
F.C.I. Milan
P.O. Box 1000
Milan, MI 48160

Mr. Andrew James Lievense
United States Attorney's Office
211 W. Fort Street
Suite 2001
Detroit, MI 48226

Ms. Leigh Suzanne Prugh
Prugh Law Office
P.O. Box 450861
Westlake, OH 44145

                     Re: Case No. 20-1301, USA v. Kelwin Edwards
                         Originating Case No. : 2:17-cr-20716-1

Dear Sir or Madam,

   The Court issued the enclosed (Order/Opinion) today in this case.

                                                Sincerely yours,

                                                s/Bryant L. Crutcher
                                                Case Manager
                                                Direct Dial No. 513-564-7013
           Case: 20-1301 Document:
Case 2:17-cr-20716-DML-DRG ECF No.32-1   Filed: 10/27/2020
                                   212, PageID.1657           Page: 2 Page 2 of 3 (2 of 3)
                                                      Filed 10/27/20




cc: Mr. David J. Weaver

Enclosure

No mandate to issue
           Case: 20-1301 Document:
Case 2:17-cr-20716-DML-DRG ECF No.32-2   Filed: 10/27/2020
                                   212, PageID.1658           Page: 1 Page 3 of 3 (3 of 3)
                                                      Filed 10/27/20




                                         Case No. 20-1301

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER



UNITED STATES OF AMERICA

               Plaintiff - Appellee

v.

KELWIN DWAYNE EDWARDS

              Defendant - Appellant.



     Upon consideration of the appellant's motion to voluntarily dismiss the appeal herein

pursuant to Rule 42(b), Federal Rules of Appellate Procedure,

     It is ORDERED that the motion is GRANTED and the appeal is dismissed.

                                                  ENTERED PURSUANT TO RULE 45(a),
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


 Issued: October 27, 2020
                                                  ___________________________________
